DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2,4-10,18-19,22,25,27-33,41-42,45,47-56,65 and 74 are presently pending for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2022 was filed after the mailing date of the Notice of Allowance on 04/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Comments
Applicant did not file any arguments on this case as this time.  Applicant filed this RCE with a new IDS.  Examiner has reviewed the IDS and the references listed on it.  In response to Applicant's response regarding the amended independent claims 1 and 37 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims  2,4-10,18-19,22,25,27-33,41-42,45,47-56,65 and 74 have been withdrawn.
The case is still in condition for allowance.

Allowable Subject Matter
Claims 2,4-10,18-19,22,25,27-33,41-42,45,47-56,65 and 74 are allowed.
Regarding Claims 2,4-10,18-19,22,25,27-33,41-42,45,47-56,65 and 74, the closest prior art of record, (such as Bretschneider (DE 10101995 A1), Miller (20080229409 A1), Masone (20120011358 A1), Den Benjamin (WO2005008385A2), and Miller et al., (20130200997 A1)) teaches A hardened identity device arrangement such hardened identity device arrangement comprising: a secure hardened arrangement including a chip or chipset packaging enclosure arrangement, wherein operations within the secure hardened packaging enclosure arrangement are at least in part controlled by one or more protected processing environments included within the secure hardened packaging enclosure arrangement, the operations including:  [Bretschneider, ¶¶0028-0029: Fig. 1 shows circuit arrangement 100 implemented as a silicon controller chip arrangement 200 of the chip card or smart card; detector units 10 and a dielectric security cover that is difficult to remove and is provided to protect the chip arrangement 200 from external influences an opaque passivation layer.]; communicating with a remote administrative identity service and/or a cloud identity service [Miller, ¶¶0043 0045 0096-0097; Masone, ¶0009:  facilitating remote administration of a first computing device may include receiving, by a second computing device, an administrator name and a username for a user account for a cloud-based computing service]; supporting biometric liveness determination, wherein emitter instruction control is configured to cause an emitter arrangement to emit an effectively unpredictable formulation of electromagnetic radiation and/or ultra-sound [Miller 20130200997 A1, ¶0004: authorization device may be a device having one or more biometric sensors, such as a fingerprint reader, retinal sensor, liveness sensor. ¶0038: communications link between the transmitter 24 and the receiver 14 may be a wireless link: ultrasound signal; ¶0045: electromagnetic receiver (for example, receiving brainwaves]; wherein the secure hardened chip or chipset packaging enclosure arrangement employs an integrated circuit reverse engineering countermeasure arrangement [Den Benjamin, p. 54, ¶6: Thus, the damage or to a set-top box for reverse engineering (because the design of the set-top box is generally completely standardized, so this is not very difficult) and has traitors of legal predetermined account capable of determining and forwarding video decryption key sequence. the attack is generally not to actually harm the security module itself, thereby preventing security module replacement becomes effective countermeasure.] and storing, in a protected repository arrangement located within such secure hardened chip or chipset packaging enclosure arrangement, cryptographic key information [Den Benjamin, p. 18, ¶5: The key-decrypting-keys that may be selected by the index may include keys stored in the player (including without limitation player-specific keys, manufacturer keys, group keys, media keys, etc. which may optionally be stored in internal tamper-resistant chips with cryptographic capabilities and internal nonvolatile memory), keys stored in external devices (including without limitation cryptographic modules
Moreau CA 2271178 A1, p. 23, lines 1-5: secure chip arrangement with sufficient internal memory for program storage; p. 12, lines 21-23: key management facilities: split a secret cryptographic key into small number of key components for backup storage]
However, the references do not explicitly teach nor suggest in detail, A hardened identity device arrangement for secure persistent resource identification, such hardened identity device arrangement comprising: a secure hardened arrangement including a chip or chipset packaging enclosure arrangement, wherein operations within the secure hardened packaging enclosure arrangement are at least in part controlled by one or more protected processing environments included within the secure hardened packaging enclosure arrangement, the operations including: securely communicating with a remote administrative identity service and/or a cloud identity service; providing effectively unpredictable emitter instruction control, at least in part, for supporting biometric liveness determination, wherein emitter instruction control is configured to cause an emitter arrangement to emit an effectively unpredictable formulation of electromagnetic radiation and/or ultra-sound time stamping emitter electromagnetic radiation and/or ultra-sound emission event information and corresponding sensor electromagnetic radiation and/or ultra-sound sensing event information, such time stamping, at least in part, using information from one or more secure clocks located within one or more secure hardened packaging enclosure arrangements, such sensor event information being provided by a sensor arrangement; correlating time-stamped emitter event information and sensor event information, and performing timing anomaly analysis of the emitter event information and the sensor event information, to evaluate liveness of a human subject; providing effectively unpredictable emitter instruction control, at least in part, for supporting biometric liveness determination, wherein emitter instruction control is configured to cause an emitter arrangement to emit an effectively unpredictable formulation of electromagnetic radiation and/or ultra-sound and storing, in a protected repository arrangement located within such secure hardened chip or chipset packaging enclosure arrangement, biometric identification information and cryptographic key information, in view of other limitations and intervening claims.
Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitations taking wholly in combination with all the elements of each independent claim.
The closest prior art of record.
Jorasch (WO 9738508 A1) discloses methods and apparatuses are described for acquiring a physical measurement and for creating a cryptographic certification thereof, such that the measurement value and time can be verified by a party not present at the measurement. In one embodiment of the invention, the apparatus receives a certification request at an input device (12), and the certified measurement is generated by a computing device including a cryptoprocessor (10). The computing device receives a signal from a sensor (8) and a time from a clock (20) or a signal receiver (24). The certified measurement may be encrypted using a key stored in memory (40), and is outputted to an output device (100). The certified measurement may include corroborative information for associating the actual physical measurement process with the certified measurement. The external timing signals may also be used to determine the location of the measurement certification device for inclusion in the certified measurement. [¶¶].
Engberg (WO2005034424A1) discloses A method of establishing a communication path from a first legal entity in a data communication network comprises the steps of providing at least one private reference point comprised in the data communication network and establishing a communication path from the first legal entity to the private reference point. The method further comprises verifying the authentication of the first legal entity relative to the private reference point from the first legal entity and still further a method of establishing communication from the private reference point to a second legal entity through the data communication network without disclosing the identity of the first legal entity without disclosing the identity of the first legal entity.  [p. 2, lines 1-32].
Masone (20120011358 A1) discloses methods and apparatus for providing remote administration and delegation rights for a computing system are disclosed. An example method for facilitating remote administration of a first computing device includes receiving, by a second computing device, an administrator name and a username for a user account for a cloud-based computing service, where the user account is assigned to a user of the first computing device. The example method further includes transmitting, from the second computing device to a server, the username for the user account and the administrator name and receiving, by the second computing device, a control panel transmitted from the server, where the control panel accepting inputs to change user preferences for the user account and system settings for the first computing device. The example method also includes receiving, by the second computing device, an input from the control panel to change at least a user preference for the user account and transmitting, from the second computing device to the server, the changed user preference. [¶¶0037, 0039, 0042-0045, 0063-0069, 0074, 0076, and 0085].
Chiang (20140114190 A1) discloses exemplary embodiments provide systems and methods for portable medical ultrasound imaging. Certain embodiments provide a multi-chip module for an ultrasound engine of a portable medical ultrasound imaging system, in which a transmit/receive chip, an amplifier chip and a beamformer chip are assembled in a vertically stacked configuration. Exemplary embodiments also provide an ultrasound engine circuit board including one or more multi-chip modules, and a portable medical ultrasound imaging system including an ultrasound engine circuit board with one or more multi-chip modules. Exemplary embodiments also provide methods for fabricating and assembling multi-chip modules as taught herein. A single circuit board of an ultrasound engine with one or more multi-chip modules may include 16 to 128 channels in some embodiments. Due to the vertical stacking arrangement of the multi-chip modules, a 128-channel ultrasound engine circuit board can be assembled within exemplary planar dimensions of about 10 cm×about 10 cm. [¶¶0086-0088, 0101-0102, and 0128].
Ricci (DE 112012004789 T5) teaches methods and systems for a configurable vehicle console are provided. In particular, a configurable console may include one or more displays that may receive input from a user. At least one of these displays may be removed from the console of a vehicle and operated as an independent computing platform. Additionally, it is anticipated that each one or more of the console's displays may be configured to present multiple customized applications that, when manipulated by at least one user, are configured to control functions associated with a vehicle and / or associated peripheral devices. Applications can be controlled from an onboard vehicle via an application store. [¶¶0093].
Miller (20130200997 A1) discloses a wireless deadman system for controlling operation of equipment from a portable device includes a base station with an equipment control system, the base station wirelessly transmitting operational parameters for the equipment. A portable display unit has a housing, an electronic display, an electronic circuit, and a data receiver. A portable authorization device includes a liveness sensor and transmits an authorization signal when the sensor detects a liveness input. The display unit receives an authorization status for operation of the equipment from the portable authorization device and receives the operational parameters from the base station, the display displaying the authorization status and the operational parameters of the equipment on the electronic display. The equipment control system allows the equipment to operate when the authorization signal is provided and prevents the equipment from operating after the authorization signal is no longer provided. [¶¶0014 0021].
Bretschneider (DE 10101995 A1) discloses Electrical or electronic switching arrangement (100) comprises a detector unit (10) with a starting voltage (Vaus) as a measure for the angle of incidence (Li) on the detector unit and a comparator unit (20) connected to the detector unit to compare the starting voltage with a reference voltage (Vref). Preferably the detector unit has a bipolar transistor, especially a pnp transistor. The starting voltage of the detector unit depends on the wavelength and/or the intensity of the incidence light. The chip arrangement is protected using a dielectric cover made from epoxy resin, silicon nitrite or silicon dioxide [¶¶0001-0002 0028-0029].
Moreau (CA 2271178 A1) discloses a server-server public-key cryptography apparatus is disclosed for use in the computer facilities of central organizations, e.g. on-line service providers. The apparatus has two network connections of the type common to computer networks, used respectively for exclusively receiving input data and exclusively transmitting output data for some elementary private key computation (digital signature, public key decryption, secret key establishment primitive based on a public key algorithm). The secrecy of this private key is supported by a number of the present invention features. Among others, are provided the cryptographic key management operations needed to initially configure, operate, maintain, and re-install in the case of disaster recovery. In operations, the access to the elementary private key computation has to be restricted to those computer applications that are the legitimate users of the private key. The one-way input connection, the one-way output connection, and some features of the cryptographic key management operations are provided to secure this restricted access to the function performed by the secure computing device.  [p. 12, lines 21-23].
Miller (20080229409 A1) discloses example display unit for facilitating operation of equipment includes a housing, an electronic display supported by the housing, and an electronic circuit located within the housing. The display unit may include one or more data receivers, such as a wireless receiver and/or an electrical interface. A biometric scanner, including a biometric sensor and proving an authorization signal when an authorized biometric input is detected by the biometric sensor, may be configured to electrically (and optionally mechanically) interconnect to the display unit. The example display unit receives an authorization status for operation of the equipment from the biometric scanner, and displays the authorization status and operational parameters relating to equipment use on the electronic display [¶¶0043, 0045, and 0096-0097].
Den Benjamin (WO2005008385A2) discloses technologies are disclosed to transfer responsibility and control over security from player makers to content authors by enabling integration of security logic and content. An exemplary optical disk (200) carries an encrypted digital video title combined with data processing operations (225) that implement the titles security policies and decryption processes. Player devices include a processing environment (e.g., a real-time virtual machine), which plays content by interpreting its processing operations. Players also provide procedure calls to enable content code to load data from media, perform network communications, determine playback environment configurations (225), access secure non-volatile storage, submit data to CODECs for output (250), and/or perform cryptographic operations. Content can insert forensic watermarks in decoded output for tracing pirate copies. If pirates compromise a player or title, future content can be mastered with security features that, for example, block the attack, revoke pirated media, or use native code to correct player vulnerabilities. [p. 6, lines 30-32]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sakinah White Taylor/           Primary Examiner, Art Unit 2497